  

Case 1:15-cv-09319-PAE Document 361 Filed 03/28/
USDC SDNY

DoCUMF.NT ll
ELECTRoNiCALm 1 11 m '|
I)oc #. ____ '
I)ATEFlLi;l)-3]'231Lv\

   
    

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X _
IN RE: '
. 16-MD-2704 (PAE)
INTEREST RATE SWAPS ANTITRUST LITIGATION : l6-MC-2704 (PAE)
T his Document Relates to All Acl'z`ons : ORDER NO. 64
X

 

PAUL A. ENGELMAYER, District Judge:

At the initial conference in this multi-district litigation, held on July 26, 2016, the Court
advised counsel of its intention, once discovery commenced, to have a monthly telephone
conference With counsel. The Court schedules the next such conference for Thursday, April 25,
2019, at 9:00 a.m. The Court directs lead counsel for plaintiffs to provide the Court and the
defense With a dial-in number for the call. Although other counsel on the case are of course
Welcome to audit the call, the Court expects that no more than three lawyers per side will
participate on the call. The Court directs that, two days prior to the call, counsel submit a brief

joint letter summarizing recent developments in the case and identifying the call participants for

each side.

SO ORDERED. M /<] SWny

Paul A. Engelmayer
United States District Judge

Dated: March 28, 2019
New York, Nevv York

